Citation Nr: 1013097	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for frostbite injury to 
the feet (also claimed as cold sensitivity and numbness of 
feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2006, a statement of the case was 
issued in May 2007, and a substantive appeal was received in 
June 2007.  The Veteran testified at a hearing before the 
Board in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2010 Board hearing, the Veteran indicated 
that he was treated for a frostbite injury to the feet at 
the Denver VA Medical Center (VAMC) shortly following his 
separation from active service in July 1988.  The claims 
file does not include any VA outpatient treatment records 
prior to March 1999.  The Board finds that the RO/AMC should 
make an attempt to obtain any VA treatment records from the 
Denver VA healthcare system dated prior to March 1999.  VA 
has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

The Board also acknowledges the Veteran's statements that he 
was treated for frostbite at a field hospital while serving 
in Germany.  However, upon questioning at his February 2010 
hearing, he was simply not able to provide an approximate 
location or estimate as to the date of treatment to enable 
further research on this point.  As such, the development 
here will be limited to obtaining VA clinical records and, 
if additional treatment is shown, scheduling an examination 
for the purpose of obtaining a nexus opinion.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for his frostbite injury to the 
feet from the VA medical facility in 
Denver dated prior to March 1999.  
Incorporate the records into the Veteran's 
claims file.  If no records are available, 
documentation stating such should be 
incorporated into the claims file and the 
negative search should be communicated to 
the Veteran.

2.  If any additional records are obtained 
demonstrating any treatment referable to 
cold injury residuals of the feet, then 
schedule the Veteran for an appropriate VA 
examination to determine the current 
nature and etiology of any cold injury 
residuals.  All necessary tests should be 
accomplished and all disorders identified.  
For each foot disorder diagnosed, the 
examiner should state whether it is at 
least as likely as not related to in-
service exposure to cold temperatures 
while in Germany.  A clear rationale 
should be provided for all opinions 
rendered.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative. 	
3.  After completion of the above, 
readjudicate the matter on appeal.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


